Citation Nr: 0032828	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  94-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of right distal fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 1983.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) March 1992 rating decision which granted service 
connection for residuals of right distal fibula fracture, 
assigning it a noncompensable rating.  During the pendency of 
this appeal, the claims file was transferred to the Waco RO 
which now has jurisdiction of the case. 

By RO rating decision in September 1996, the rating of the 
veteran's service-connected right ankle disability was 
increased from 0 to 10 percent.  In April 1997, the claim of 
a rating in excess of 10 percent for right ankle disability 
was remanded to the RO for further development of the 
evidence.  Subsequently, in August 2000 the rating of the 
right ankle disability was increased to 20 percent, effective 
December 11, 1991, the date of award of service connection 
therefor.  The increased rating claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

When this case was remanded by the Board in April 1997, the 
RO was requested, in pertinent part, to afford the veteran a 
VA orthopedic examination to determine the nature and 
severity of his service-connected right ankle disability; the 
examiner was requested to review the claims file and the 
pertinent evidence contained therein, to perform specific 
clinical studies (including muscle strength testing), and to 
address a number of specific questions, as listed in the 
aforementioned remand.  The RO was also requested to address 
all pertinent law and regulations referable to the veteran's 
right ankle disability relative to the extent of functional 
impairment, including during flare-ups of symptoms in 
relation to objective manifestations of the disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

A VA orthopedic examination was performed in May 1997, 
addressing objective manifestation of the veteran's right 
ankle disability and recording his subjective complaint of 
"occasional pain."  However, the examination report did not 
adequately address the extent of any functional impairment, 
including during flare-ups of symptoms in relation to the 
objective manifestation of the right ankle disability.  
Although the examiner indicated that there was no evidence of 
pain or pathology productive of "any difficulty," muscle 
strength testing performed later in May 1997 (but apparently 
not reviewed by the examiner) showed impaired strength of the 
right foot, decreased mobility, and increasing pain (as well 
as documented his report of pain when walking or standing); 
right foot/ankle pain and impaired motion were also 
documented during VA physical therapy in June 1997 (at which 
time it was indicated that he should participate in regular 
therapy 2-3 times a week to alleviate his symptoms).  Thus, 
re-examination of the right ankle disability is warranted in 
compliance with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40, 4.45, 4.59, as well as DeLuca, 8 Vet. 
App. at 205-206.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected right ankle 
disability since April 1997.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and incorporated into the claims 
folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of 
the service-connected residuals of 
right distal fibula fracture.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion, 
and any report must reflect the 
examiner's review of pertinent evidence 
in the claims folder.  Any pertinent 
pathology present should be discussed, 
and all appropriate testing conducted.  
The examiner should elicit all of the 
veteran's subjective complaints 
concerning right ankle disability and 
assess whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the right 
ankle and functional impairment due to 
pain. 

3.  The RO review of the veteran's 
increased rating claim should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (if applicable), and 
should document consideration of 
38 C.F.R. § 3.321(b)(1) (2000).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases remanded 
by the Board or Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


